Citation Nr: 0840637	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 18, 1955 to September 
30, 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006  decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a Travel Board 
hearing.  A hearing was subsequently scheduled for him in 
July 2007.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  


FINDING OF FACT

The veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (200).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim;  that VA will seek to 
provide; and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim for nonservice-connected pension 
benefits where the claimant did not serve on active duty 
during a period of war.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Analysis

Veterans are entitled to VA nonservice-connected pension 
benefits if they are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, provided that they have the requisite 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  
A veteran meets the necessary service requirements if he 
served in active military, naval, or air service under one of 
the following conditions: 1) for 90 days or more during a 
period of war; 2) during a period of war and was discharged 
or released from service for a service-connected disability; 
3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or 4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the claimant's service.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

In this case, the veteran's service does not meet the 
threshold criteria for basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3.  He did not serve in active military, naval, or air 
service during a period of war.  The service department 
verified that the veteran served on active duty from May 18, 
1955 to September 30, 1955, which was not during a period of 
war.  See C.F.R. § 3.2.  The veteran has likewise not been 
shown 


to have served on active duty for a period of 90 consecutive 
days or more which began or ended during a period of war.  He 
also did not serve for an aggregate of 90 days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.


ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


